IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE               : NO. 670
                                        :
JUVENILE COURT PROCEDURAL               : SUPREME COURT RULES
                                        :
RULES COMMITTEE                         : DOCKET




                                   ORDER


PER CURIAM:



            AND NOW, this 20th day of July, 2015, the Honorable Joy Reynolds

McCoy, Lycoming County, is hereby appointed as a member of the Juvenile Court

Procedural Rules Committee for a term of three years commencing September 1, 2015.